Hill, C. J.
(After stating the foregoing facts).
'1. We will first consider the case on the assumption that the girl alleged to have been assaulted was of sound memory and discretion in a legal sense, mentally capable of understanding and consenting to the sexual act, for the purpose of determining if the facts show the commission of the crime for which the accused was convicted. Eape is defined by the Penal .Code, § 93, as “the carnal knowledge of a female, forcibly and against her will.” This definition is taken from the common law, and the definition is substantially the same in every country where the act is made a crime; *194and both the act itself and the attempt to commit it have been visited from the earliest times with the heaviest penalties. To constitute this crime two things must concur: the man must use force to accomplish his purpose, and the act must be without the consent and against the will of the female. Though the man use force, if eventually the woman consent there is no rape; and if the woman does not actually consent, yet if the evidence discloses that the act is not against her will, there is no rape. In what is here said we are confining the discussion to force used to overcome the woman, leaving out of consideration fraud, or any other unlawful means, such as threats, putting in fear, or intimidation of any character. Confining ourselves to this phase of the question, we hold that the act, to constitute rape, must have been done by force against the will or resistance of the female. Her resistance must not be a mere pretext, the result of womanly reluctance to consent to the intercourse, but the resistance must be up to the point where it is overpowered by actual force; and any fact tending to the inference that there was not the utmost reluctance and the utmost resistance should be always received by the jury as illustrating the question as to force. If a female be apprehensive of the purpose of a man to have carnal knowledge of her person, and, remaining conscious, does not use all her powers of resistance and defense, and all her powers of calling others to her aid, and yields before being overcome by greater force, or by fear, or by being surrounded by hostile numbers, a jury may infer that, at some time in the course of the act, it was not against her will. The phrase, “the utmost resistance,” is a relative one; the resistance may be more violent and prolonged by one woman than another, or in one set of attending physical circumstances than in another. In one case a woman may be surprised at the onset, and her mouth stopped so that she can not cry out, or her arms pinioned so that she can not use them, or her body so pressed about that she can not struggle. But whatever the circumstances may be, there must be the greatest effort of which she is capable, to foil the pursuer and preserve the sanctity of her person. This is the extent of her ability. Smith v. State, 77 Ga. 705; Vanderford v. State, 126 Ga. 753, 759 (55 S. E. 1025).
Bearing these general principles in mind, let us apply them to the undisputed facts, for the purpose of determining if the crime of *195rape was contemplated or attempted by the accused. The man goes to where the girl is at work, and invites her to come to town the following Saturday, so that he can give her a present. She accepts the invitation, and on the next Saturday we find her in town, talking to the man, under such circumstances as led three bystanders to observe their conduct and suspect their, purpose. This fact alone is significant of a mutual unlawful design. The man does not then give her the present, but tells her he will give it to her in a certain place out of the town, and asks her to go with him there. They do not go off together. If their purpose had been proper, if she had really thought she was going with the man for the purpose of getting a present which he desired to give her, they would have gone away together. Instead of this, they separate; he goes and she follows some distance behind. This separation is strongly indicative of conscious guilt. When they reached the woods near to the point of destination, the man took her by the hand and made her go. She does not state that she refused to go or evinced any reluctance in going, or made any resistance to his efforts to make her go; nor does she suggest that he used any force when taking her by the hand in compelling her to go with him. On the • contrary, she declares that she "did not do anything,” but that she was "seared of him.” He did nothing to arouse her fears or to enforce her obedience. There were three men following her and a house stood close by, yet she made no resistance and uttered no cry for help. She further says that' when they got down by the "old bridge” "he laid me down,” and then took a most indecent liberty with her person. Certainly she was then apprised of the fact that his purpose was not to make her a present, but that his intention was to commit some offense against her person. Nevertheless, she made no outcry or resistance to this indecent act of physical contact with her person. Her language shows that she fully understood what the act meant, yet her maidenly modesty made no protest, and she silently and unresistingly permitted other suggestive advances towards the consummation of a mutual intent. While she was lying down, according to her statement, he unbuttoned his pants and commenced pulling out his private part, and lay down upon her person, but before the act was consummated she discovered the near presence of the three men. She says (and it is very significant) that' just at this 'particular stage of the pro*196eeedings, observing the presence of the three men, she called the attention of the accused to them, declaring that they had followed her “from town.”
Was not the fact that she suspected that these men were following her most significant of conscious guilt? According to her testimony, not until she saw them watching did she cry out and endeavor to get away. But she did not cry out when she got loose, but ran away from those who would have responded to a call for assistance. She makes it very clear that the presence of the three men interrupted further proceedings between her and the accused, and testifies that the accused endeavored to shield her from discovery, and attempted to quiet her fears of discovery, telling her that they had not been seen. Is it not perfectly clear that her perturbation of mind was caused by the presence of the three men, and not by any conduct on the part of the accused ? Can there be any rational doubt that it was the presence of the three men that prevented the consummation of the act of sexual intercourse, and not any resistance on the part of the girl ? If she had doubted the purpose of the accused up to the time when they reached the place down by the “old bridge,” she then became perfectly aware of it. If she had been a virtuous girl, her virtue would then have taken alarm. She would have resisted to the extent of her physical power; she would have made an outcry; she would have called upon the three men who were watching for assistance; she would have gone to them for assistance, and not have gone rapidly away in an opposite direction, so as to avoid recognition. She then goes back to the town, joins a girl friend, makes no statement to the girl friend as to the conduct of the accused, and in a short time thereafter she is seen again talking with the accused, and promises to meet him again, “over there about the bridge.” Would she have made the promise, would she have acted in this way, if she had been a virtuous woman, outraged by the conduct of this man? Can there be any other rational interpretation placed upon her conduct, in the light of all'these facts, than, that this case was not one of assault with intent to rape, but a mutual attempt at fornication, the woman understanding and consenting to the act, and its mutually desired consummation being prevented only by the untimely appearance of the three spying persons? Is it not an absurdity to say, under these facts, that this girl was decoyed to this lonely *197place by the promise of a present, and there assaulted by the accused, with felonious intent?
We are not unmindful of the fact that she testified th'at she did make an outcry and did endeavor to get away from the accused; but these statements as we have endeavored to show, are so at variance with all the facts of the case that they can not be accepted as the truth of the transaction, but must be rejected as a mere pretense and excuse by the girl when she had become aware of the fact that her conduct with the accused had become known. She did not even make complaint to her mother or father when she went home. Her complaint followed the knowledge that the conduct of the accused and herself had been discovered. But why should she have made complaint when she had agreed to give her aged assailant another opportunity of assaulting her ? Further, her statement that she made an outcry and endeavored to get away from her lustful assailant can not be believed for another reason. The three men stood within forty yards of the couple. Two of them, testifying for the State, said that the woman made no effort of resistance,' that she made no outcry whatever. If she had made an outcry and had made the resistance that she said she did, is it conceivable that these three men would have stood silently by and made no effort to rescue her from the clutches of her assailant? Would they not have rushed to her assistance if they had seen the slightest evidence of 'any felonious assault upon her person ? They regarded the act, as all the facts demonstrate, as being simply the act of a man and a girl mutually indulging in unlawful sexual intercourse or attempting to do so.
It may be said that this question was for the jury. Indeed, it was so said by learned counsel for the State, and so it was; but this court can not assume, under the facts of this ease, that the jury, believing the girl to be of sound mind and fully capable of giving consent, made such resistance as indicated that the act intended or attempted by the accused was against her will. The jury must have based their verdict in this case upon the theory that the girl was non compos mentis, and that the accused knew of this fact and took advantage of it,, and that it was only necessary to prove that he attempted to have carnal knowledge of her person; that she did not resist because she did not understand the nature and character of the act attempted, and that if she gave any consent it was due to *198her mental incapacity to understand the act, and that the attempt to have intercourse with a woman of her mental incapacity, even though no resistance was offered, was equivalent to the use of force.
3-3. It is well settled that the act of sexual intercourse with a woman who is so destitute of mind as to he incapable of giving consent is rape, though she does not resist. A learned writer on this subject lays down the following as a test of mental capacity in such cases: “The test of mental capacity under this rule is whether she was capable or incapable of giving consent or of exercising any judgment in the matter” Clevenger on Medical Jurisprudence of Insanity, vol. 1, p. 303, and citations. The learned author adds: “ And very slight proof of force is necessary where the woman lacks the intelligence to comprehend the nature and consequences of the act, and to distinguish morally and legally between right and wrong; and when the man does not suppose that he has her consent the force required and which is involved in the carnal act is sufficient. But where the will is active, though perverted, the act is not rape, when all idea of force or unwillingness is distinctly disproved. And the mere fact that a woman is weak minded does not disable or debar her from giving consent to the act, and intercourse with her when she was capable of exercising her will sufficiently to control her personal actions is not rape; and if there is reasonable doubt whether force was used, the jury should acquit though the woman was of weak mind. . . The burden of proof of insanity at the time of the act, and that the carnal knowledge was obtained by force and without consent, rests with the prosecution. There must be. some evidence that she was incapable from imbecility of expressing assent or dissent; and when consent is given from mere animal passion or instinct, it is not rape, 'and a conviction can not be sustained in the absence of evidence as to her general character for chastity and decency, or anything else to raise a presumption that she did not consent. Evidence of the connection and the imbecility alone is insufficient.” The Supreme Court, in the case of Gore v. State, 119 Ga. 418 (46 S. E. 671, 100 Am. St. R. 182), quotes with approval this authority, and declares that the test of mental capacity is as follows: “A man who has sexual intercourse with an imbecile female who is mentally incapable of expressing any intelligent assent or dissent, or of exercising any judgment in the matter, is guilty of rape, though no more *199force be used than is necessary to accomplish the carnal act, and though the woman offer no resistance.” It has been decided by courts both in this country and in England that in females of dis- ' eased mentality, not reaching complete idiocy, if--consent is given and no force employed, the crime is not rape, but where a state of idiocy from dementia or imbecility places the woman at the mercy of the ravisher, carnal intercourse is regarded as.rape. See cases cited in Witthaus & Becker’s Medical Jurisprudence, Forensic Medicine and Toxicology, vol. 2, p. 696. The jury should take into, consideration the mental condition of the woman, — whether this, mental condition amounts to complete idiocy, or imbecility, or was, short of this complete condition, — in determining the question of. the guilt of the accused.
Applying the test here laid down by the Supreme Court to the. evidence relating to the mental capacity of the woman in this ease, does it show that she was mentally incapable of giving consent to, the act of sexual intercourse? Before making concrete application of this test to the facts of the case, we will, briefly discuss the age of consent under the laws of this State. The Penal Code (1910),. § 34, provides that an infant under ten years of age can not be found guilty of any crime; and as the act of sexual intercourse, implies the commission of a criminal act, an infant under ten years -of age could not he guilty of this offense. In passing, the writer takes occasion to say that in his opinion this age of consent, is so low as to be an impeachment of the humanity and civilization of this State. It is a remarkable fact that while in the Southern States a crime against the sanctity of the female person is more severely punished than in any other section of this Union, yet the age of consent in most of the Southern States is much lower than in the other States of the country, except in the State of Delaware, where the astounding and shocking age of consent is seven years, although in that State the age at which a female can be seduced is that of sixteen years. In Georgia, between the ages of ten and fourteen years there is a legal presumption of incapacity to commit a crime, and the burden is upon the State, between these ages, to overcome by clear proof this presumption. Penal Code (1910), § 33. Under the statutes of this State, an infant under ten years can not consent to sexual intercourse, and the fact that such is her age is conclusive that the act is done forcibly and against her .will. *200Stephen v. State, 11 Ga. 225; Gosha v. State, 56 Ga. 36. Where the infant is between the ages of ten and fourteen the legal presumption is that she can not consent to sexual intercourse; and between these ages, in determining her capability to consent to carnal knowledge of her'person, the jury may consider her physical and mental development. Jones v. State, 106 Ga. 365 (34 S. E. 174). After a female arrives at the age of fourteen, so far as the law is concerned on the question of mental capacity, she is a normal woman in full possession of her mental and physical powers. In other words, after that time the question of age cuts no figure whatever in determining the question of consent; for even after that age, if the woman is mentally incapable of expressing any intelligent assent or dissent, or of exercising any judgment in the matter,, sexual intercourse with her is rape, although it may be accomplished without the use of any force except that which is necessary to accomplish the carnal act, and although the woman may interpose no resistance. If a woman consents to sexual intercourse after she reaches the age of fourteen years, and the man is charged with the offense of rape, the burden is upon the State, in the absence of any fraud or other unlawful means to procure the consent of the female to the act, to prove the woman’s mental incapacity. Legally she is presumed to be capable of giving consent after she reaches that age. It is not then a question of physical incapacity ’or lack of sexual desire on the part of the woman, but the sole question is one of mental incapacity, and this mental incapacity must reach the point where the woman is incapable of expressing any intelligent assent or dissent to the sexual intercourse.
Let us now briefly apply to the evidence the rule of law above indicated, and see if, under the test there laid down, the girl in this case was mentally incapable of expressing intelligent. assent or dissent to the act of sexual intercourse. In the first part of this opinion, ’assuming that she was mentally capable, we endeavored to' show that the only rational conclusion is that she did consent to the act of sexual intercourse, which was prevented only by the proximity of the three men and her discovery of their presence. If we take her own testimony as the truth of the transaction, while it falls far short of showing such resistance to the act of sexual intercourse as would make a case of rape, or of attempt to rape, yet it does show that she fully realized the character of the act *201contemplated. Was it an intelligent assent ? In- other words, was she conscious mentally of the character of the act contemplated? Did she realize that it was wrong? The res gestee throw a flood of light on this question; and in this light no doubt can be entertained that she was fully conscious of what the accused intended to do, and as fully conscious of the character of the act. In the language of the Supreme Court in the ease of Gore v. State, supra, the sole question to be determined is, whether the facts of the present case bring it within the rule which declares the act to be rape “where the woman is so idiotic as to be incapable of expressing any judgment in the matter;” or whether the girl belongs to “that class of unfortunate females who, while weak-minded, yet possess sufficient mental capacity to comprehend the nature and consequences of the act, and are able to bring to bear that judgment which a woman with that knowledge would exercise.” As before stated, the mere fact that a woman is weak-minded does not disable or debar her from giving consent to the sexual act. There must be some evidence that she was incapable, from imbecility, of expressing intelligent assent or dissent.
In our opinion the evidence on this subject, construing it most strongly in support of the verdict, falls far short of proving the girl in this case was an idiot, or an imbecile, or was afflicted with insanity. Indeed, it is not insisted that she is idiotic or an imbecile, or is insane. The utmost extent to which the evidence goes is that she was not a girl of strong mind or of normal intelligence. The evidence shows that she unfortunately had had little opportunity of developing her mind. She belonged to that unfortunate class of children whose parents, either from a láck of means, or from cupidity, or from incapability to appreciate its importance, refuse to give to their offspring the opportunity of developing the intellect. The evidence of her parents is that her educational opportunities had been exceedingly limited; that she had been to school only a short time. Nevertheless, she was able to read, to memorize what she had read, and to write her' name. Her mother states that she acted like a child of eight or nine years of age, and that her menstrual period had never come. We attach little importance to the evidence that she had not physically developed. We do not think that the fact of physical development after fourteen years of age is to be considered, except as it may illustrate mental develop*202ment. The opinion that she acted like a child of eight or nine years of age has little probative value. The work she 'did furnishes the most practical and satisfactory proof of capacity. The evidence shows that this girl had been working for three years in a cotton factory; that she had been earning 56 cents a day, sometimes more. The child was supporting her father’s family by her labor. The boss of the mill testified that while not a bright hand, yet she did. her work in a satisfactory manner. This witness further stated that her work at the cotton mill was spinning; that she ran four sides; that the ordinary hand ran from four to six sides; some only ran' two or three; that he had not observed her ways and conduct at the mill, to amount to anything; that at first, it seemed, she was not bright, and was forgetful. It is true that this witness said also that she was not attentive and neglected her work, and that she seemed to be “not real bright,” that she neglected her work; but the work she did in the mill speaks most strongly of her mental capacity, ■ and has far more value than mere opinion. As before stated, the evidence shows that she ran four sides, 128 threads on a side, one thread to every spindle. Two ropes comé down through the spools, called bobbins, and they are spun together; two strands of rope are put together and spun into one thread and put on the bobbin underneath. She looked after four sides, with at least 100 spindles on a side, — 400 spindles; which would be 800 strands of this roping to be kept in mind. This work kept her constantly engaged. She could not have done the work satisfactorily unless she had the power of close attention; and close attention is one of the best- tests of mental capacity. This witness further testified that she not only did this work for which she was paid 56 cents a day, but that some^ times she ran five sides, and that her work was never rejected, and she was not turned off for failure to do the work; that the majority of hands run from four to seven sides.
Testing this girl’s mental capacity by her work, we find that she did the work with as much skill and ability as was shown in the work of a majority of those similarly engaged. Summing up the evidence on this point, the utmost that can be said as to the mental incapacity of the girl is that she was weak-minded or dull. It can not be said that she was insane or non compos mentis. No material instance of any exhibition of mental deficiency is given in the evidence, but the testimony shows that she performed the difficult-*203tasks assigned to her at the mill — tasks that required both responsibility and mentality — in the same manner as others performed them, and that she was paid for her work substantial wages. Her mental development was prevented by the poverty of her parents and by the lowliness of her condition. She was placed at manual labor when she should have been given an opportunity for mental development. Under the facts in this case, this girl is very far from the standard laid down by our Supreme Court in the case of ■ Gore v. State, supra, as being “so idiotic as to be incapable of expressing an intelligent assent or dissent, or exercising any judgment in the matter.” Without discussing this phase of the case further, we conclude that while the 'accused was guilty of a most. shameful act, he was not guilty of the crime of assault with intent . to commit rape. We are satisfied that the shameful character of the act, considering the great disparity between the accused and the girl in age and in experience, aroused in the minds of the jurors a natural and altogether laudable sense of indignation, which prevented a calm consideration of the evidence in the light of the . Well-settled principles of law announced in this .opinion.
There are numerous assignments of error as to excerpts from the charge of the court. While the instructions as to mental capacity of the girl were not fully authorized by the evidence, in that they presented to the jury the issue of the girl’s imbecility, idiocy, or insanity, without any evidence to authorize such pre- . sentation, yet the charge as a whole is a very able presentation of the issues in the case; but in the view that we entertain of the evidence, as fully discussed in the opinion, we have concluded that the verdict is contrary to law, because wholly unauthorized by the evidence; and therefore whether there were any errors in the charge need not be decided. Judgment reversed.